

Exhibit 10.1
July 27, 2017


Craig Miller
Via Electronic Delivery


Dear Craig,


We are delighted to offer you the opportunity to join the Planet Fitness
Executive Team. This letter will confirm our offer of employment to you with
Pla-Fit Franchise, LLC (the “Company”), under the terms and conditions that
follow:


1.Position and Duties. Effective August 7, 2017 you will be employed by the
Company, on a full-time basis, as the Chief Digital and Information Officer. You
agree to perform the duties of your position and such other duties as may
reasonably be assigned to you. You also agree to comply at all times with the
Company’s policies, practices and procedures, including, but not limited to, the
Planet Fitness Code of Ethics.
2.    Compensation and Benefits. The Company will pay you a bi-weekly salary of
$13,461.54 ($350,000 annualized) subject to applicable withholdings. Your salary
shall be payable in accordance with the regular payroll practices of the Company
and subject to adjustment from time to time by the Company in its discretion.
(a)    Bonus Compensation. You are eligible to participate in the Planet Fitness
Corporate Bonus Plan. You shall be eligible to earn an annual bonus, the amount
of any such bonus to be determined by the Company in its sole discretion,
initially set at 50% of your Base Salary. The final calculation of your bonus is
based upon achievement of Company goals and an Individual Goal Plan for the
performance period, prorated per active service within the plan year. In order
to be eligible for a bonus payout, you must be employed by the Company on the
date that the bonus is paid. The Company retains the right to modify its bonus
plans at any time.
(b)    Long Term Incentive Award. On your date of hire you will be granted an
option to purchase a certain number of PLNT shares based upon a target fair
value of approximately $175,000 (50% of base pay amount) with the exercise price
of such options to be determined by the closing share price on such date. This
grant is governed by our 2015 Omnibus Incentive Plan and is subject to vesting
of 25% annually over a period of four years beginning on your date of hire.
You are eligible to receive an annual long term incentive award, up to 50% of
your annual base pay amount, beginning in 2018 in accordance with the terms of
the 2015 Omnibus Incentive Plan subject to company guidelines, stock ownership
requirements and Board approval.  Annual grant awards are subject to vesting of
25% annually over a period of four years and are determined at




--------------------------------------------------------------------------------




the discretion of the Board of Directors.   Under the terms of the plan, annual
grant eligibility and award is subject to final review and approval by the Board
of Directors. 
(c)    Relocation Assistance. The company will provide relocation expense
assistance for your relocation to the Hampton, New Hampshire area up to a
maximum reimbursement of $65,000. Relocation assistance will be paid per
documentation of relocation expenses and are subject to all terms and conditions
of the Relocation Assistance Agreement provided herewith.
(d)    Participation in Employee Benefit Plans. You will be entitled to
participate in all employee benefit plans in effect from time to time for
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided you under this Agreement. Your
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.


(e)    Paid Vacation Time. You are eligible for a vacation benefit of four (4)
weeks of vacation time per calendar year, prorated per your date of hire and
accrued on a bi-weekly basis. In addition, you are eligible for five floating
holidays per calendar year. The company’s Paid Time-Off Policy is available upon
request.


(f)    Business Expenses. The Company will reimburse you for all reasonable
business related expenses incurred or paid by you in the performance of your
duties and responsibilities for the Company, subject to polices established by
the Company.


3.    Confidential Information and Restricted Activities. Planet Fitness
believes in the protection of confidential and proprietary information.
Consequently, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Confidentiality, Non-Competition and
Inventions Agreement, a copy of which is attached for your review and signature.


4.    At-Will Employment. By signing below, you acknowledge that you will be
employed by the Company on an at-will basis which means that both you and the
Company will retain the right to terminate the employment relationship at any
time, with or without notice or cause. This offer letter is not meant to
constitute a contract of employment for a specific duration or term. Although
your job duties, title, compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.


5.    Termination of Employment - Severance Payments. In the event of an
involuntary termination of your employment, in addition to any Final
Compensation, for a period of six (6) months following the date of such
termination, the Company will pay you (i) your Base




--------------------------------------------------------------------------------




Salary plus (ii) an amount equal to the Company’s monthly share of the premium
payments for your participation in the group health insurance plans of the
Company as of immediately prior to the date of termination (the “Severance
Payments”).
(a)    Conditions to and Timing of Severance Payments. Any obligation of the
Company to provide you the Severance Payments is conditioned, however, on your
signing and returning to the Company a timely and effective separation agreement
containing a release of claims and other customary terms in the form provided to
you by the Company at the time your employment terminates (the “Separation
Agreement”). The Separation Agreement must become effective, if at all, by the
sixtieth (60th) calendar day following the date your employment terminates. Any
Severance Payments to which you are entitled will be provided in the form of
salary continuation, payable in accordance with the normal payroll practices of
the Company. The first payment will be made on the next regularly scheduled
payroll date that follows the expiration of sixty (60) days from the date your
employment terminates; but that first payment shall be retroactive to the date
immediately following the date your employment terminates.
(b)    Benefits Termination. Except for any right you may have under the federal
law known as “COBRA” to continued participation in the Company’s group health
and dental plans at your cost, your participation in all employee benefit plans
shall terminate in accordance with the terms of the applicable benefit plans
based on the date of termination of your employment, without regard to any
payment of the Severance Payments or any other payment to you following
termination and you shall not be eligible to earn vacation or other paid time
off following the termination of your employment.


6.    Work Eligibility. Your offer is contingent upon proof of eligibility to
work legally in the United States. Furthermore, by signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for Planet Fitness.
    
If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to Karen Ahern, VP of Human Resources by August 31, 2017.
We look forward to having you as part of the Planet Fitness team! Welcome!


Sincerely yours,


PLA-FIT FRANCHISE, LLC                    Accepted and Agreed:


By: /s/ Richard Moore                    Signature: /s/ Craig Miller
Richard Moore                        Craig Miller
Chief Administrative Officer
General Counsel                     Date: August 2, 2017






--------------------------------------------------------------------------------




By: /s/ Dorvin Lively
Dorvin Lively
President and Chief Financial Officer


